 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )    Case No. 18CR4769-H
                                                       )
12                                Plaintiff,           )
                                                       )    Booking No. 79890-298
                           v.                          )
13                                                     )
                                                       )    JUDGMENT AND ORDER
14   J. JESUS GALVAN NUNEZ (1),                        )
                                                       )    OF DISMISSAL
15                                Defendant.           )
                                                       )
16                                                     )
17
18          Based upon the oral motion of the Government (Doc. No. 23), the Court grants
19   the Government’s oral motion to dismiss without prejudice the Information in the above
20   entitled case against Defendant J. Jesus Galvan Nunez. The Defendant is hereby
21   discharged and the bond is hereby exonerated as to this case only. 1
22          IT IS SO ORDERED AND ADJUDGED.
23
24          DATED: February 11, 2019             ________________________________
                                                 HONORABLE MARILYN L. HUFF
25
                                                 UNITED STATES DISTRICT JUDGE
26
27          1
              If the bond was secured by a cash deposit and/or property, defense counsel must prepare an
28   order to disburse funds and/or release collateral and submit the proposed order, pursuant to General
     Order 635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
